Citation Nr: 1507446	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for left breast cancer.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1990 to January 2000, and from September 2007 to November 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for left breast cancer.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month, perfecting an appeal only as to the issue on the title page.

In April 2011, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO; a hearing transcript has been associated with the record.  In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with her claim.  A review of the documents in Virtual VA reveals VA treatment records dated through January 2011; such records were considered by the agency of original jurisdiction (AOJ) in the July 2012 supplemental statement of the case.  A review of the remaining documents in Virtual VA and VBMS reveals that, with the exception of a June 2013 hearing transcript, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reason expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.





REMAND

In a July 2012 substantive appeal, the Veteran requested a Board hearing at her local VA office (Travel Board hearing).  Such hearing was conducted before the undersigned Veterans Law Judge in June 2013.  Unfortunately, the testimony was not recorded in its entirety by the Digital Audio Recording System (DARS) and the transcript is therefore incomplete.  The Veteran was informed of this malfunction and offered the opportunity for a new hearing in a January 2015 letter.  In a February 2015 response, the Veteran indicated that she desired a Board hearing at her local VA office (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a travel Board hearing in accordance with her request, notifying her and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran 




need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




